DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/21/2022 has been entered, claim 28 is cancelled and claims 49-57 are new, thus claims 1-27 and 29-57 are currently pending in this application.  	The amendment to the title and abstract overcomes the previous objections, therefore the objections are hereby withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: “the cathode” line 17 of page 2 – line 1 of page 3 should be “the common cathode” to maintain consistency and avoid possible improper antecedence.  Appropriate correction is required. 	Claim 29 is objected to because of the following informalities: claim 29 is dependent on cancelled claim 28. Claim 29 should be dependent on claim 27. Appropriate correction is required. 	Claims 1, 27 and 33 are objected to because of the following informalities: claim 1, line 8; claim 27, line 16; and claim 33, line 4 recite, “a first layer, first layer” which should be “a first layer, the first layer.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 33, 36-38 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US PGPub. 2014/0103385 in view of Carbone et al. US Pat 11143806, both of record and further in view of Ushikubo et al. US PGPub. 2008/0130278.
 	Regarding claim 27, Hatano teaches an organic [0069] light emitting diode (OLED) display apparatus (400, fig. 1A-1B, 2A2, 2C and 3B) [0053], comprising:  	an OLED device (130a, fig. 2C) [0059], the OLED device (400) is formed with a first light emitting OLED stack (141, fig. 3B) [0069], an intermediate layer (142, fig. 3b) [0069], a second light emitting OLED stack (143, fig. 3B) [0069], and a color filter (171, fig. 2C) [0059], the OLED device (400) further comprising: 	three sub-pixels (402, fig. 2A2) [0068], each sub-pixel (402R, 402G, 402B, fig. 2A2) [0068] has a separate anode (118a, fig. 2C) [0059] and the separate anode (118a) has a perimeter (see fig. 2A2, anode perimeter surrounded by bank layer); 	a dielectric barrier (150, fig. 2C, 3B) [0062], the dielectric barrier (150) is disposed between the separate anodes (118a and 118b, fig. 2C) and around the perimeter of each separate anode (118a) of the three sub-pixels (402R, G, B), the dielectric barrier (150) extends above the anodes (118a) of the three sub-pixels (402) into both of the first OLED stack (141) and the second OLED stack (143) (see fig. 3B), thereby causing the CGL (intermediate layer 142) to have an undulating shape (wavy/curved shape, fig. 3B), such that in operation, when current flows to a desired sub-pixel of the three sub-pixels (402R, G, B), lateral current flow through the CGL to adjacent sub-pixels is impeded (disconnected therefore preventing cross-talk, [0020]), resulting in light generation by the desired sub-pixel and reduction in unwanted light generation at sub-pixels adjacent to the desired sub-pixel (disconnected therefore preventing cross-talk, [0020]); and 	a common cathode (122, fig. 3B) [0069] (Hatano et al., fig. 1A-1B, 2A2, 2C and 3B). 	Where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the structure of the dielectric barrier and CGL of Hatano is similar to that of the invention that is an undulating shape (wavy/curved shape), such that in operation, when current flows to a desired sub-pixel of the three sub-pixels lateral current flow through the CGL to adjacent sub-pixels is impeded, then product of Hatano must also necessarily exhibit the properties such as resulting light generation by the desired sub-pixel and reduction in unwanted light generation at sub-pixels adjacent to the desired sub-pixel. MPEP 2112.01.  	But in the embodiment of fig. 3B, the intermediate layer (142) is not disclosed as a charge generation layer (CGL); a common cathode, the common cathode further comprising: a first layer, the first layer is a thin layer made of metal; and a second layer, the second layer is a thicker layer made from a transparent oxide; and a micro lens, the micro lens has a plane and the micro lens is configured over each sub-pixel, in operation, each micro lens collimates light in a direction substantially normal to the plane, thereby reducing an aperture for the emitted light.  	However, in another embodiment of fig. 11A, Hatano discloses a specific structure of an intermediate layer (1104, fig. 11A) [0180] wherein the intermediate layer includes a charge generation layer (CGL) (1104c, fig. 11A) [0180] (Hatano et al., fig. 11A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the intermediate layer of the embodiment of fig. 3B for the intermediate layer of the embodiment of fig. 11B in order to generate hole and electrons [0181] thereby increasing the efficiency of injecting holes electrons into the light emitting units (Hatano et al., [0182]) and thereby improving the light emission efficiency of the OLED. 	Hatano still fails to teach a micro lens, the micro lens has a plane and the micro lens is configured over each sub-pixel, in operation, each micro lens collimates light in a direction substantially normal to the plane, thereby reducing an aperture for the emitted light. 	However, Carbone teaches a display apparatus (14, fig. 7) (col. 2/ lines 18-19) comprising a micro lens (70, fig. 7) (col. 6 / line 59-62), the micro lens has a plane and the micro lens is configured over each sub-pixel (22, fig. 7) (col. 3 / lines 21-23), in operation, each micro lens collimates light  (col.7 / lines 1-6) in a direction substantially normal to a plane (this is the definition of collimate), thereby reducing an aperture for the emitted light (Carbone et al., fig. 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Hatano by adding lens above the pixels as taught by Carbone in order to help concentrate the emitted light towards the users eyes (Carbone et al., col. 7 / lines 1-6). 	Where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the display structure of Carbone has a similar microlens structure as that of the invention that collimates light, then product of Carbone must also necessarily exhibit the properties such as reducing an aperture for the emitted light. MPEP 2112.01 	But Hatano in view of Carbone still does not teach wherein the common cathode (122) further comprising: a first layer, the first layer is a thin layer made of metal; and a second layer, the second layer is a thicker layer made from a transparent oxide.  	However, Ushikubo teaches a display apparatus (fig. 8B) [0140] wherein the common cathode (716, fig. 8B) [0148] further comprises (stacked layer structure, [0148]): a first layer, the first layer is a thin layer made of metal (metal thin film with small thickness, [0148]); and a second layer, the second layer is a thicker layer made from a transparent oxide (transparent conductive film which includes ITO, [0148]) (Ushikubo et al., fig. 8B, [0148]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the structure of the common cathode of Hatano for the stack structure of the cathode of Ushikubo because such cathode structure is very well-known in the art and such substitution is art recognized equivalence for the same purpose (as cathodes of the LED such that light emitted from the LED can be transmitted through the cathode, Ushikubo et al., [0148]) to obtain predictable results (see MPEP 2144.06).
 	Regarding claim 33, Hatano teaches a method to improve image quality from an OLED display (400, fig. 1A-1B, 2A2, 2C and 3B) [0053], comprising:  	creating an OLED display element (130a, fig. 2C) [0059], the OLED display element (130a) has a first light emitting OLED stack (141, fig. 3B) [0069], separate anodes (118a, fig. 2C) [0059] for each sub-pixel (402R, 402G, 402B, fig. 2A2) [0068] and a common cathode (122, fig. 3B) [0069] (Hatano et al., fig. 1A-1B, 2A2, 2C and 3B). 	But Hatano fails to teach wherein the common cathode (122) further comprising: a first layer, the first layer is a thin layer made of metal; and a second layer, the second layer is a thicker layer made from a transparent oxide; and forming a micro lens over each of the separate anodes (118a), wherein the forming provides as a monolithic structure the micro lens and OLED display element (400), in operation, each micro lens collimates light in a direction substantially normal to a plane of the micro lens, thereby reducing an aperture for the emitted light.  	However, Carbone teaches a display apparatus (14, fig. 7) (col. 2/ lines 18-19) comprising a micro lens (70, fig. 7) (col. 6 / line 59-62) over each sub-pixel (22, fig. 7) (col. 3 / lines 21-23), wherein the forming provides a monolith structure (a single structure) the micro lens and the OLED, in operation, each micro lens collimates light  (col.7 / lines 1-6) in a direction substantially normal to a plane (this is the definition of collimate) of the microlens, thereby reducing an aperture for the emitted light (Carbone et al., fig. 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Hatano by adding lens above the pixels as taught by Carbone in order to help concentrate the emitted light towards the users eyes (Carbone et al., col. 7 / lines 1-6). 	Where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the display structure of Carbone has a similar microlens structure as that of the invention that collimates light, then product of Carbone must also necessarily exhibit the properties such as reducing an aperture for the emitted light. MPEP 2112.01. 	But Hatano and Carbone still do not teach wherein the common cathode (122) further comprising: a first layer, the first layer is a thin layer made of metal; and a second layer, the second layer is a thicker layer made from a transparent oxide. 	However, Ushikubo teaches a display apparatus (fig. 8B) [0140] wherein the common cathode (716, fig. 8B) [0148] further comprises (stacked layer structure, [0148]): a first layer, the first layer is a thin layer made of metal (metal thin film with small thickness, [0148]); and a second layer, the second layer is a thicker layer made from a transparent oxide (transparent conductive film which includes ITO, [0148]) (Ushikubo et al., fig. 8B, [0148]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the structure of the common cathode of Hatano for the stack structure of the cathode of Ushikubo because such cathode structure is very well-known in the art and such substitution is art recognized equivalence for the same purpose (as cathodes of the LED such that light emitted from the LED can be transmitted through the cathode, Ushikubo et al., [0148]) to obtain predictable results (see MPEP 2144.06).
 	Regarding claim 36, Hatano in view of Carbone and Ushikubo teaches the method of claim 33, further comprising: creating a dielectric barrier (150, fig. 2C, 3B) [0062] in the OLED display element (400), the dielectric barrier (150) is created between each separate anode (118a) and around a perimeter (see fig. 2A2, anode perimeter surrounded by bank layer) of each separate anode (118a); and  	creating an undulating pattern (wavy/curved shape, fig. 3B) in:  	1. the first light OLED stack (141, fig. 3B) [0069];  	2. an intermediate layer (142, fig. 3b) [0069] of the OLED display element (400); and  	3. a second light OLED stack (143, fig. 3B) [0069], the dielectric barrier (150) extends above the anodes (118a) into both the first OLED stack (141) and the second OLED stack (143), thereby causing a CGL to have the undulating shape (wavy/curved shape, fig. 3B), such that in operation, when current flows to a desired sub-pixel, lateral current flow through the CGL to adjacent sub-pixels is impeded (disconnected therefore preventing cross-talk, [0020]), resulting in light generation by the desired sub-pixel and reduction in unwanted light generation at sub-pixels adjacent to the desired sub-pixel (disconnected therefore preventing cross-talk, [0020]) (Hatano et al., fig. 1A-1B, 2A2, 2C and 3B).  	Where the claimed and the prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. Since the structure of the dielectric barrier and CGL of Hatano is similar to that of the invention that is an undulating shape (wavy/curved shape), such that in operation, when current flows to a desired sub-pixel of the three sub-pixels lateral current flow through the CGL to adjacent sub-pixels is impeded, then product of Hatano must also necessarily exhibit the properties such as resulting light generation by the desired sub-pixel and reduction in unwanted light generation at sub-pixels adjacent to the desired sub-pixel. MPEP 2112.01.  	But in the embodiment of fig. 3B, the intermediate layer (142) is not disclosed as a charge generation layer (CGL); and a micro lens, the micro lens has a plane and the micro lens is configured over each sub-pixel, in operation, each micro lens collimates light in a direction substantially normal to the plane, thereby reducing an aperture for the emitted light.  	However, in another embodiment of fig. 11A, Hatano discloses a specific structure of an intermediate layer (1104, fig. 11A) [0180] wherein the intermediate layer includes a charge generation layer (CGL) (1104c, fig. 11A) [0180] (Hatano et al., fig. 11A). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the intermediate layer of the embodiment of fig. 3B for the intermediate layer of the embodiment of fig. 11B in order to generate hole and electrons [0181] thereby increasing the efficiency of injecting holes electrons into the light emitting units (Hatano et al., [0182]) and thereby improving the light emission efficiency of the OLED. 	Regarding claim 37, Hatano in view of Carbone and Ushikubo teaches the method of claim 33, wherein the CGL (142) is thinned (see fig. 3B) in the vicinity of the dielectric barrier (150) (Hatano et al., fig. 3B).  	Regarding claim 38, in view of Carbone and Ushikubo teaches the method of claim 33, wherein the CGL (142) is discontinuous (see fig. 3B where 142 is disconnected around 156) in the vicinity of the dielectric barrier (150) (Hatano et al., fig. 3B).  	Regarding claim 57, Hatano in view of Carbone and Ushikubo teaches the apparatus of claim 27, wherein the dielectric barrier (150, fig. 3B) is made from
two different materials, the first material (155, fig. 3B made of conductive material) [0087] extends up from the anodes (118b) and defines a first region characterized by a first width (smaller bottom width, fig. 3B), the second material (150, fig. 3B; top portion made of insulation material) [0062] is affixed to the first material (155), the
second material (150) extends up and defines a second region characterized by a second width (wider top portion 150, fig. 3B), the two different materials are processed to make the second width wider than the first width (Hatano et al., fig. 3B). 	Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US PGPub. 2014/0103385 of record in view of Carbone et al. US Pat 11143806 of record and Ushikubo et al. US PGPub. 2008/0130278 as applied to claim 28 above and further in view of Ohta US PGPub. 2012/0217521 of record.
 	Regarding claim 29, Hatano in view of Carbone and Ushikubo does not teach the apparatus of claim 28, further comprising: a cover layer, the cover layer is disposed above the micro lenses and creates a gap between the micro lenses and an underside of the cover. 	However, Ohta teaches a display apparatus (1, fig. 2) [0113] comprising: a cover layer (24, fig. 2) [0120], the cover layer (24) is disposed above the micro lenses (22, fig. 2) [0115] and creates a gap (27, fig. 2) [0120] between the micro lens (22) and an underside of the cover (24) (Ohta, fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hatano in view of Carbone by placing a cover above the lens to form a gap as taught by Ohta in order to protect the lens and OLED from external contaminants like moisture (Ohta, [0089]). 	Regarding claim 32, Hatano in view of Carbone, and Ushikubo and Ohta teaches the apparatus of claim 29, wherein the gap (27) is filled with a resin (resin with low refractive index [0136]) and a refractive index (high refractive index material, [0136]) of the lens material (22) is greater than a refractive index of the resin (27) (Ohta, [0136]) 	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US PGPub. 2014/0103385 of record in view of Carbone et al. US Pat 11143806 of record, Ushikubo et al. US PGPub. 2008/0130278 and Ohta US PGPub. 2012/0217521 of record as applied to claim 28 above and further in view of Miyaharu US PGPub. 2008/0291421 of record.

 	Regarding claim 30, Hatano in view of Carbone, Ushikubo and Ohta does not teach the apparatus of claim 29, wherein the gap (27) contains an inert gas. 
 	However, Miyaharu teaches a display apparatus (fig. 2) comprising a gap (space, [0044]) between the lens (74, fig. 2) [0044] and the cover (light receiving unit 76, fig. 2) [0044] wherein the gap (space) is filed with either an inert gas [0044] (Miyaharu, fig. 2). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Hatano in view of Carbone and Ohta by filling the gap with inert gas because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of allowing light transmission between the lens and the cover (see MPEP 2144.07).
 	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US PGPub. 2014/0103385 of record in view of Carbone et al. US Pat 11143806 of record, Ushikubo et al. US PGPub. 2008/0130278 and Ohta US PGPub. 2012/0217521 of record as applied to claim 29 above and further in view of Oliver et al., US PGPub. 2008/0290435 of record. 	Regarding claim 31, Hatano in view of Carbone, Ushikubo and Ohta does not teach the apparatus of claim 29, wherein a vacuum is created in the gap.  	However, Oliver teaches a lens array(fig. 6A)  for use in a display apparatus [0004], wherein a vacuum [0043] is created in the gap (330, fig. 6A) between the lens (310, fig. 6A) [0043] and the cover layer (350, fig. 6A) [0044] (Oliver et al., fig. 6a, [0043]).	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display apparatus of Hatano in view of Carbone and Ohta by filling the gap with a vacuum because such structure is well-known in the art and such structure is art recognized and suitable for the intended purpose of allowing light transmission between the lens and the cover as long as the refractive index of the gap material is less than that of the lens (Oliver et al., [0043])  (see MPEP 2144.07).
 	Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Hatano et al. US PGPub. 2014/0103385 of record in view of Carbone et al. US Pat 11143806 of record and Ushikubo et al. US PGPub. 2008/0130278 as applied to claim 33 above, and further in view of Matsumoto et al. US PGPub. 2009/0128738 of record. 	Regarding claim 34, Hatano in view of Carbone and Ushikubo does not teach the method of claim 33, wherein the forming includes a heating and melt back of the lens material to form the micro lens.  	However, Matsumoto teaches a method of forming a lens [0061], wherein the forming includes a heating and melt back [0061] of the lens material to form the micro lens (Matsumoto et al., [0061]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the method of forming the lens taught by Carbone for the method of forming the lens as taught  by Matsumoto because heating and melt back to form lenses is well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results (see MPEP 2144.06).
 Regarding claim 35, Hatano in view of Carbone and Ushikubo does not teach the method of claim 33, wherein the forming includes etching of the lens material to form the micro lens. 	However, Matsumoto teaches a method of forming a lens [0061], wherein the forming includes an etching [0061] of the lens material to form the micro lens (Matsumoto et al., [0061]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the method of forming the lens taught by Carbone for the method of forming the lens as taught by Matsumoto because etching to form lenses is well-known in the art and such substitution is art recognized equivalence for the same purpose to obtain predictable results (see MPEP 2144.06).
Response to Arguments
Applicant’s arguments with respect to claims 27, 29-38 and 57 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-26 and 39-56 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an organic light emitting diode (OLED) display apparatus wherein “the dielectric barrier has a maximum height above the separate anode that is less than a minimum height of the upper surface of the cathode located over the separate anode, thereby causing the CGL to have an undulating shape, such that …lateral current flow through the CGL to adjacent sub-pixels is impeded” as recited in claim 1;    	an organic light emitting diode (OLED) pixel microstructure wherein “the barrier has a maximum height above the anode that is less than a minimum height of the upper surface of the cathode located over the anode, thereby causing the CGL to have an undulating shape, such that …lateral current flow through the CGL to adjacent sub-pixels is impeded” as recited in claim 15;   	a method to reduce undesired light generation on adjacent sub-pixels in an OLED pixel microstructure wherein “the barrier has a maximum height above each separate anode that is less than a minimum height of the upper surface of the cathode located over each separate anode, thereby causing the CGL to have an undulating shape, such that …lateral current flow through the CGL to adjacent sub-pixels is impeded” as recited in claim 20; and 	an organic light emitting diode (OLED) display apparatus wherein “the dielectric barrier has a maximum height above the separate anode that is less than a minimum height of the upper surface of the cathode located over the separate anode, thereby causing the CGL to have an undulating shape, such that …lateral current flow through the CGL to adjacent sub-pixels is impeded” in combination with “a micro lens” as recited in claim 39. 	 	Claims 2-14, 16-19, 21-26,and 40-56 are also allowed for further limiting and depending upon allowed claims 1, 15, 20 and 39.
	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892